Court of Appeals
of the State of Georgia


ATLANTA,____________________________________________
         July 22, 2022

The Court of Appeals hereby passes the following order:

A22A0887. MATTHEW CHARLES CARDINALE v. CITY OF ATLANTA.

      Matthew Charles Cardinale filed this complaint under the Georgia Open
Meetings Act (OCGA § 50-14-1, et seq.) against the City of Atlanta, seeking an
injunction to order the City of Atlanta to amend the minutes from a February 2020
city council meeting to reflect that a particular vote did not occur. In a previous suit,
Cardinale had obtained a declaratory judgment stating that the vote did not occur.
The superior court dismissed the instant suit as barred by res judicata, reasoning that
Cardinale should have brought his injunctive relief claim as part of his initial
complaint for declaratory relief. This appeal followed.
      On appeal, Cardinale argues, as he did below, that a recent amendment to the
Georgia Constitution required him to file his injunctive relief claim as a separate
action following the award of a declaratory judgment, and res judicata should
therefore not apply to bar his lawsuit. Specifically, Cardinale points to the following
provision:
      Sovereign immunity is hereby waived for actions in the superior court
      seeking declaratory relief from acts of the state or any agency, authority,
      branch, board, bureau, commission, department, office, or public
      corporation of this state or officer or employee thereof or any county,
      consolidated government, or municipality of this state or officer or
      employee thereof outside the scope of lawful authority or in violation of
       the laws or the Constitution of this state or the Constitution of the
       United States. Sovereign immunity is further waived so that a court
       awarding declaratory relief pursuant to this Paragraph may, only after
       awarding declaratory relief, enjoin such acts to enforce its judgment.


(Emphasis supplied.) Ga. Const. of 1983, Art. I, Sec. II, Par. V (b) (1) (amended by
Ga. L. 2020, p. 917, § 1). In its order dismissing Cardinale’s complaint, the trial court
addressed this argument and interpreted the above language.
       Under our Constitution, the Supreme Court of Georgia has exclusive appellate
jurisdiction over “[a]ll cases involving the construction of . . . the Constitution of the
State of Georgia.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1). Because the
trial court in this case ruled on Cardinale’s constitutional issue, and because the issue
involves a new provision of the Georgia Constitution that has not yet been construed
by any of the appellate courts of this State, jurisdiction over this appeal may lie in that
Court. See State v. Davis, 303 Ga. 684, 687 (1) (814 SE2d 701) (2018) (noting that
the Supreme Court has jurisdiction over “constitutional question[s] of first
impression”); Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d
587) (1996) (Supreme Court has ultimate authority for determining appellate
jurisdiction).
       Therefore, we hereby TRANSFER Case No. A22A0887 to the Supreme Court.

                                          Court of Appeals of the State of Georgia
                                                  C l e r k ’ s              O f f i c e ,
                                                    07/22/2022
                                          Atlanta,_______________________________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                         , Clerk.